--------------------------------------------------------------------------------

CONFIDENTIALITY, NON-COMPETITION,
AND NON-SOLICITATION AGREEMENT


This CONFIDENTIALITY, NON-COMPETITION, AND NON-SOLICITATION AGREEMENT (this
“Agreement”) is made and entered into as of July 26, 2018 (the “Effective
Date”), by and between Baldwin & Lyons, Inc., an Indiana corporation (the
“Company”), and Patrick S. Schmiedt  (the “Executive“).
PRELIMINARY STATEMENTS
The Company is in the highly competitive insurance industry and its products and
services include, but are not limited to, marketing and underwriting insurance
for the transportation industry, insurance brokerage operations, claims
servicing, loss prevention services, automobile insurance, reinsurance, workers
compensation insurance, professional liability insurance, and related services
(the “Business”).  The Company conducts the Business throughout the United
States, Canada, Puerto Rico, and Bermuda, and has its headquarters in Carmel,
Indiana; and
Upon the execution of this Agreement, the Executive agrees to continue to serve
as a highly valued member of the Company’s team, specifically as one of the
Senior Vice Presidents of the Company or one of its subsidiaries, with duties
and responsibilities coextensive with critical areas of the Business, including,
but not limited to, assisting in developing the Company’s business strategies,
working closely with highly valued customers of the Company, and he/she has
access to virtually all of the Company’s Confidential Information.  In such
role, the Executive developed substantial business knowledge and expertise in
the conduct of the Business, close relationships with highly valued customers of
the Company, and he/she has acquired knowledge regarding Confidential
Information of the Company; and
This Agreement is entered into to secure Executive’s continued service to the
Company and to protect, among other things, the Company’s goodwill, customer and
referral relationships, trade secrets, intellectual property, confidential
information, and other property that is proprietary to the Company.
In consideration of the mutual promises set forth in this Agreement, and for
other valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Executive and the Company (the “parties”) hereby agree as
follows:
1. Continued Service.  The Executive agrees to continue to perform the duties of
his/her position to the best of his/her abilities.
2. Employment At-Will.  Subject to Section 3 below, Executive will be employed
by the Company on an at-will basis which means that he/she may terminate his/her
employment at any time for any or no reason, and that the Company may terminate
his/her employment at any time for any or no reason.


- 1 -

--------------------------------------------------------------------------------

3. Termination of Employment.
3.01 Termination by Company.  In the event the Company terminates the
Executive’s employment, the Company shall make a Separation Payment to the
Executive in an amount that is equivalent to twenty-four (24) months of the
Executive’s then current base salary, less applicable taxes and other
legally-required deductions, the Executive’s holiday bonus for two (2) years,
and an amount equal to the Executive’s annual incentive bonus (including, but
not limited to the Executive’s AIP and LTIP) for the year in which separation
occurs.  Further, the Company shall pay for all costs associated with the
continuation of Executive’s medical, dental, and/or vision benefits under COBRA
until the earlier of twelve (12) months following the first day of the month
following the Executive’s Separation Date,  or such time as Executive secures
benefits through another means.  If Executive is dismissed for dishonest
activities, fraud, gross neglect of duty, or misconduct, the Executive shall not
be entitled to any such Separation Payment.  The Company has a right to set-off
any Separation Payment with any other wages or compensation the Employee earns
from other employment or endeavors during the period for which Separation
Payments are made.
3.02 Termination by Executive for Good Reason.  Executive may terminate his/her
employment with the Company and receive the same benefits as described in 3.01
above  upon the occurrence, without Employee’s consent, of any of the following
circumstances:


(a)
The assignment to Executive of duties lasting more than sixty (60) days that are
materially inconsistent with Employee’s then current position;





(b)
The assignment of Executive of duties which, if performed, would create a
material risk to the professional reputation of the Executive or subject the
Executive to personal liability under state or federal law.





(d)
A reduction by the Company in the amount of Executive’s base salary or the
discontinuation or reduction by the Company of Executive’s participation at the
same level of eligibility as compared to other peer employees in any incentive
compensation, additional compensation, benefits, policies or perquisites subject
to Executive understanding that such reduction(s) shall be permissible if the
change applies in a similar way to other peer level employees;





(e)
The relocation of the Company’s principal executive offices or Executive’s place
of work to a location requiring a change of more than fifty (50) miles in
Executive’s daily commute; or





(f)
A failure by the Company to perform its obligations under this Agreement; or





(g)
If Executive terminates employment on or before the two (2) year anniversary of
the Occurrence of a Change in Control.  “Change in Control”shall mean the
occurrence of any of the following events.

(1)
Any Person acquires ownership of the Class A Common Stock that, together with
Class A Common Stock previously held by the acquirer, constitutes more than
fifty percent (50%) of the total Fair Market Value or total voting power of the
Company’s stock.  If any Person is considered to own more than fifty percent
(50%) of the total Fair Market Value or total voting power of the Company’s
stock, the acquisition of additional stock by the same Person does not cause a
change in ownership.  An increase in the percentage of stock owned by any Person
as a result of a transaction in which the Company acquires its stock in exchange
for property, is treated as an acquisition of stock; 

(2)
Any Person acquires (or has acquired during the twelve (12) month period ending
on the date of the most recent acquisition by that Person) ownership of the
Company’s stock possessing at least thirty percent (30%) of the total voting
power of the stock;

(3)
A majority of the members of the Board is replaced during any twelve (12) month
period by Directors whose appointment or election is not endorsed by a majority
of the members of the Board prior to the date of appointment or election; or

(4)
Any Person acquires (or has acquired during the twelve (12) month period ending
on a date of the most recent acquisition by that Person) assets from a
corporation that have a total gross fair market value equal to at least forty
percent (40%) of the total gross fair market value of all the Company’s assets
immediately prior to the acquisition or acquisitions.  Gross fair market value
means the value of the Company’s assets, or the value of the assets being
disposed of, without regard to any liabilities associated with these assets.



- 2 -

--------------------------------------------------------------------------------

A Change of Control shall not apply with respect to the assumption or
reallocation of Class A  Common Stock among the Shapiro family or entities, as
disclosed in the definitive proxy statements filed by the Company with the
Securities Exchange Commission;
In determining whether a Change of Control occurs, the attribution rules of Code
Section 318 apply to determine stock ownership.  For purposes of the definition
of Change of Control, a "Person" shall mean any person, entity or "group" within
the meaning of Section 13(d)(3) or Section 14(d)(2) of the Exchange Act, except
that such term shall not include (a) any member of the Company Group, (b) a
trustee or other fiduciary holding securities under an employee benefit plan of
any member of the Company Group, (c) an underwriter temporarily holding
securities pursuant to an offering of such securities or (d) an entity owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of shares of the Company.




In the event the Executive terminates employment with the Company for Good
Reason as defined above, the Company will provide Executive with the Separation
Payment described in subsection 3.01 above.


3.03 Release. As a condition to the Executive’s receipt of the above-described
Separation Payment, he/she shall execute a release of claims in a form prepared
by and satisfactory to the Company.  Within fourteen (14) business days of the
effective date of such release of claims, the Executive shall receive the first
Separation Payment described above, which will be paid over the course of
twenty-four (24) months in accordance with the Company’s regular bi-weekly
payroll schedule.  The Executive acknowledges and agrees that his/her
obligations as set forth below, and the rights of the Company as described in
this Agreement, shall be enforceable by the Company, whether or not the
Executive executes the above-described release of claims and receives the
Separation Payment.


4. Confidentiality.  The Executive acknowledges and agrees that he/she shall
maintain the confidentiality of this Agreement and shall not disclose it to any
other employee of the Company or other person; provided, however, he/she may
disclose it to his/her spouse and/or legal counsel or as required by law.  The
Executive also acknowledges and agrees that the Confidential Information (as
defined below) of the Company, its subsidiaries, and affiliates (the “Company
Group”) and all physical embodiments thereof are valuable, special and unique
assets of the business of the Company Group and have been developed by the
Company Group at considerable time and expense.  Such Confidential Information
is the sole property of the Company Group and the Executive has no individual
right or ownership interest in any of the Company Group’s Confidential
Information. The Executive further acknowledges that access to such Confidential
Information will be needed in connection with the performance of his/her duties
and responsibilities during his/her employment with the Company. Therefore, the
Executive agrees that, except as necessary in regard to his/her assigned duties
and responsibilities with the Company, he/she shall hold in confidence all
Confidential Information and will not reproduce, use, distribute, disclose,
publish, or otherwise disseminate any Confidential Information, in whole or in
part, and will take no action causing, or fail to take any action necessary to
prevent causing, any Confidential Information to lose its character as
Confidential Information, nor willfully make use of such information for his/her
own purposes or for the benefit of any person, firm, corporation, association,
or other entity (except the Company Group) under any circumstances.
Notwithstanding the above, the Executive may disclose such Confidential
Information pursuant to a court order, subpoena, or other legal process,
provided that, at least ten (10) days (or such lesser period as is practicable
given the terms of any order, subpoena or other legal process) in advance of any
legal disclosure, he/she shall furnish the Company with a copy of the judicial
or administrative order requiring that such information be disclosed together
with a written description of the information to be disclosed (which description
shall be in sufficient detail to allow the Company to determine the nature and
scope of the information proposed to be disclosed), and the Executive agrees to
cooperate with the Company Group to deliver the minimum amount of information
necessary to comply with such order.
For purposes of this Agreement, the term “Confidential Information” means
information, including but not limited to, any technical or nontechnical data,
formula, pattern, compilation, program, device, method, technique, drawing,
process, financial data, financial plan, product plan, pricing, rates, forms,
loss prevention practices, claims data, list of actual or potential customers or
suppliers, or other information similar to any of the foregoing, which derives
economic value, actual or potential, from not being generally known to, and not
being readily ascertainable by proper means by, other persons who can derive
economic value from its disclosure or use. Notwithstanding anything contained
herein to the contrary, Confidential Information does not include information
that: (a) is or becomes generally available to the public, other than through
any wrongful act or omission by the Executive or any other person or entity; (b)
becomes available to the Executive on a non-confidential basis from a source
other than the Company Group, provided it is not subject to a confidentiality
agreement between a member of the Company Group and a third party; or (c) is
required to be disclosed pursuant to applicable federal, state, or local laws or
judicial process.  The provisions of this Section 2 shall apply to Confidential
Information during the Term and at all times thereafter, and shall survive the
termination of this Agreement and the Executive’s separation of employment.
Executive agrees to maintain in trust, as the Company’s property, all documents,
information and Confidential Information, both in tangible and intangible form,
concerning the Company’s Business or the Executive’s role for Company. 
Executive agrees to return to Company all documents or other property belonging
to the Company, including any and all copies thereof (whether in tangible or
intangible form) in the possession or under the control of Executive upon
separation of employment or at any other time upon request of Company.
This Agreement supplements and does not supersede Executive’s obligations under
all statute(s) and common law(s) that protect the Company’s trade secrets and/or
property.


- 3 -

--------------------------------------------------------------------------------

5. Restrictive Covenants.
5.01     Non-Competition.
(a) During the Restricted Period, Executive shall not, directly or indirectly,
for or on behalf of a Specified Competitor (as defined below), market, offer,
promote, manage, or sell Competitive Products.  “Competitive Products” are those
products and/or services that are the same as or substantially similar to (in
terms of type, brand, functionality, or purpose) the products and services
designed, developed, sold, marketed and/or distributed by the Company Group, as
well as the products and services under development by the Company Group, in
each case at any time during the two (2) year period immediately preceding the
Separation Date. A “Specified Competitor” of the Company is defined as (1)
Fairfax Financial Holdings, including all of its subsidiaries or affiliates, or
(2) any entity or operation engaged in any type of underwriting, administration,
agency, reinsurance or   property & casualty industry that has been in existence
for less than two (2) years from the date on which the Executive begins
his/her/her relationship with such entity, or (3) any entity or which the
Executive becomes an owner, executive or principal, to the extent that it is
involved in any business concern that involves any Competitive Products
(including, without limitation, an insurance agency that sells or administers
Competitive Products).  The restrictions contained in this paragraph are
necessary because of the Executive’s extensive knowledge of the Business, the
industry as a whole, and the Company’s customers, and because a competitor would
gain an unfair competitive advantage by associating with the Executive during
the Restricted Period.
(b) Due to the nature of the Business and the nature of the Executive’s job
duties and responsibilities with the Company, which are co-extensive with the
entire scope of the Company’s Business, the broadest geographic scope
enforceable by law for the restrictions set forth in Section 5.01(a) shall be
applicable, as follows:



The United States of America, Canada, Puerto Rico, and Bermuda;



Each state, province, commonwealth, territory, and other political subdivision
of the United States of America, Canada, Puerto Rico, and Bermuda;



Indiana and any state, province, commonwealth, territory, or other political
subdivision in which the Executive performed any services for the Company Group
at any time in the two (2) year period immediately preceding the Separation
Date; and



Within one hundred (100) miles of any office or facility of the Company Group.

(c) “Restricted Period” means throughout the Term and for a period of
twenty-four (24) months immediately following the Term (regardless of how, when
or why the Executive’s employment relationship ends). The Restricted Period
shall be tolled automatically by any period in which the Executive is in
violation of any of his/her restrictive covenant obligations set forth in
Section 5 of this Agreement.


- 4 -

--------------------------------------------------------------------------------

5.02.   Non-Solicitation.
(a) For a period of twenty-four (24) months immediately following the Separation
Date, directly or indirectly, call upon, solicit, accept any business of,
provide any services or products to, contact, or have any communication with any
Customer for the purpose of: (i) diverting or influencing, or attempting to
divert or influence, any business of such Customer to any Competitor (as defined
below), or (ii) marketing, selling, offering, or providing any Competitive
Products (as defined above).  A “Customer” is defined as any person or entity
for or to whom the Company Group sold or distributed any products or services
during the two (2) years prior to the Separation Date or during the Term of this
Agreement.
(b) During the Restricted Period, the Executive shall not, directly or
indirectly, call upon, solicit, accept any business of, provide any services or
products to, contact, or have any communication with any Prospect for the
purpose of: (i) diverting or influencing, or attempting to divert or influence,
any business of such Prospect to any Competitor (as defined below), or (ii)
marketing, selling, offering, or providing any Competitive Products (as defined
above).  A “Prospect” is defined as any person or entity: (x) for or to whom the
Company Group provided a quote to provide products or services; (y) for or to
whom the Company Group was preparing a quote to provide products or services at
the time of the Executive’s separation from the Company.
(c) For a period of twenty-four (24) months immediately following the Separation
Date, the Executive shall not, directly or indirectly, solicit for employment,
endeavor to entice away from the Company Group, hire or retain (or attempt to do
any of the foregoing) any person who is or was an employee, independent
contractor, or other personnel of Company Group at any time during the twelve
(12) month period prior to the Separation Date, or interfere in any way with the
relationship between the Company Group and any of its Customers, employees,
independent contractors, or other personnel.
(d) A “Competitor” of the Company is any entity engaged in similar insurance
Business as the Company Group to the extent that they are involved in any
business concern that involves any Competitive Products (including, without
limitation, an insurance agency that sells Competitive Products).


- 5 -

--------------------------------------------------------------------------------

5.03.    Non-Disparagement.  During the Term, and at all times thereafter, the
Executive shall not, directly or indirectly, make any negative or disparaging
statement or encourage others to make any such statement that has the effect of
embarrassing or criticizing the Company Group, the services and products offered
or provided in the Business, including, without limitation, the Company Group’s
actual or prospective Customers or employees.
5.04.      Survival.  The obligations of the Executive and the rights of the
Company pursuant to this Section 3 shall survive any termination of this
Agreement for the periods of time specified herein, or, if no time limitation is
included, indefinitely.
5.05.   Remedies.


(a) Remedies.  The parties recognize, acknowledge and agree that (i) any breach
or threatened breach of the provisions of Sections 5.01 or 5.02 shall cause
irreparable harm and injury to the Company and that money damages alone will not
provide an adequate remedy for such breach or threatened breach, (ii) the
duration, scope and geographical application of Sections 5.01 and 5.02 are fair
and reasonable under the circumstances of the Business, and are reasonably
required to protect the legitimate business interests of the Company, (iii) the
restrictions contained in Sections 5.01 and 5.02 will not prevent the Executive
from earning or seeking a livelihood, and (iv) the restrictions contained in
Sections 5.01 and 5.02 shall apply in all areas where such application is
permitted by law.  Accordingly, the Executive agrees that the Company shall be
entitled to have the provisions of Sections 5.01 and 5.02 specifically enforced
by any court having jurisdiction, and that such a court may issue a temporary
restraining order, preliminary injunction, or other appropriate equitable
relief, without having to prove the inadequacy of available remedies at law,
having to post any bond or any other undertaking.  In addition, the Company
shall be entitled to avail itself of all such other actions and remedies
available to it or any member of the Company Group under law or in equity and
shall be entitled to such damages as it sustains by reason of such breach or
threatened breach.   It is the express desire and intent of the parties that the
provisions of Sections 5.01 and 5.02 be fully enforced.
(b) Severability.  In light of the fact that the covenants set forth in this
Section 5 are reasonably required to protect the Company’s legitimate interests,
if any provision of Section 5 hereof is held to be unenforceable because of the
duration of such provision, the area covered thereby or the scope of the
activity restrained, the parties hereby expressly agree that the court making
such determination shall have the power to reduce the duration and/or areas of
such provision and/or the scope of the activity to be restrained contained in
such provision and, in its reduced form, such provision shall then be
enforceable.  Furthermore, if any court shall refuse to enforce any of the
separate covenants deemed included in Section 5, then such unenforceable
covenant shall be deemed eliminated from the provisions hereof to the extent
necessary to permit the remaining separate covenants to be enforced in
accordance with their terms.  The prevailing party in any action arising out of
a dispute in respect of any provision of this Section 5 shall be entitled to
recover from the non-prevailing party reasonable attorneys’ fees and costs and
disbursements incurred in connection with the prosecution or defense, as the
case may be, of any such action.


- 6 -

--------------------------------------------------------------------------------



6. Works for Hire/Inventions. The Executive acknowledges that all original works
of authorship that are made by him (solely or jointly with others) within the
scope of his/her employment and that are protectable by copyright are “works
made for hire,” pursuant to the United States Copyright Act (17 U.S.C. §101).
Any and all inventions, improvements, discoveries, designs, works of authorship,
concepts or ideas, or expressions thereof, whether or not subject to patents,
copyrights, trademarks or service mark protections, and whether or not reduced
to practice, that are conceived or developed by the Executive while employed
with the Company and which relate to or result from the actual or anticipated
business, work, research or investigation of the Company (collectively,
“Inventions”), shall be the sole and exclusive property of the Company, as
applicable.  The  Executive shall do all things reasonably requested by the
Company to assign to and vest in the Company the entire right, title and
interest to any such Inventions and to obtain full protection therefor.
7. Waiver.  No failure on the part of either party hereto to exercise, and no
delay by either party hereto in exercising any right, power or remedy hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, power or remedy by either party hereto preclude any other or further
exercise thereof or the exercise by such party of any other right, power or
remedy.   No express waiver or assent by either party hereto of any breach of or
default in any term or condition of this Agreement by the other party shall
constitute a waiver of or an assent to any succeeding breach of or default in
the same or any other term or condition hereof.
8. Severability.  All rights and restrictions contained in this Agreement may be
exercised and shall be applicable and binding only to the extent that they do
not violate any applicable laws and are intended to be limited to the extent
necessary so that they will not render this Agreement illegal, invalid or
unenforceable.   If any term of this Agreement, or part thereof, not essential
to the commercial purpose of this Agreement shall be held to be illegal, invalid
or unenforceable by a court of competent jurisdiction, it is the intention of
the parties that the remaining terms hereof, or part thereof, shall constitute
their agreement with respect to the subject matter hereof and all such remaining
terms, or parts thereof, shall remain in full force and effect.   To the extent
legally permissible, any illegal, invalid or unenforceable provision of this
Agreement shall be replaced by a valid provision, which will implement the
commercial purpose of the illegal, invalid or unenforceable provision.
9. Notices.  All notices, requests, demands or other communications required or
permitted to be given or made hereunder shall be in writing and delivered
personally or sent by Federal Express or other similar express courier.  The
addresses and facsimile numbers of the parties for purposes of this Agreement
are:
Company: Baldwin & Lyons, Inc.
111 Congressional Blvd., Suite 500
Carmel, IN 46032
Attention:  General Counsel


Executive:                                        Patrick S. Schmiedt
___________________
___________________




Either party may change the address to which notices or other communications to
such party shall be delivered or mailed by giving notice thereof to the other
party hereto in the manner provided herein.


- 7 -

--------------------------------------------------------------------------------

10. Governing Law/Venue.  This Agreement shall be governed by, and construed and
enforced in accordance with, the internal laws of the State of Indiana without
reference to any jurisdiction’s principles of conflicts of law to the contrary. 
The parties consent to the exclusive jurisdiction of all state courts located in
Hamilton County, Indiana, or the federal courts located in Marion County,
Indiana, as well as to the jurisdiction of all courts to which an appeal may be
taken from such courts, for the purpose of any suit, action, or other proceeding
arising out of, or in connection with, this Agreement, or any of the
transactions contemplated hereby including, without limitation, any proceeding
relating to provisional remedies and interim or injunctive relief.  Each party
hereby expressly waives any and all rights to bring any suit, action, or other
proceeding in or before any court or tribunal other than the courts described
above, and covenants that it shall not seek in any manner to resolve any dispute
other than as set forth in this section, or to challenge or set aside any
decision, award, or judgment obtained in accordance with the provisions hereof.
Each party hereby expressly waives any and all objections it may have to venue,
including, without limitation, the inconvenience of such forum, in any of such
courts. In addition, each party consents to the service of process by personal
service or any manner in which notices may be delivered hereunder in accordance
with this Agreement.
11. Assignment.  The parties acknowledge that this Agreement has been entered
into as a result of, among other things, the specialized knowledge and
experience of the Executive, and agree that this Agreement may not be assigned
or transferred by him.  The rights and benefits of the Company under this
Agreement shall be transferable to any member of the Company Group or to any
successor, and all covenants and agreements hereunder shall inure to the benefit
of and be enforceable by or against its successors and assigns.
12. Entire Agreement.  This Agreement shall not be modified or amended except by
an instrument in writing signed by or on behalf of the parties hereto.  This
Agreement supersedes and replaces any prior such agreement(s) between the
parties.
13. Incorporation of Preliminary Statements.  The Preliminary Statements to this
Agreement are herein incorporated into this section of the Agreement.  The terms
of this Agreement shall remain in full force and effect regardless of whether
the Executive’s position, title, role or responsibilities identified in the
Preliminary Statements changes by reason of promotion, reassignment, demotion,
or otherwise.
14. Statutory and Common Law Duties.  The duties that the Executive owes to the
Company under this Agreement shall be deemed to include all applicable federal
and state statutory and common law obligations and such duties do not in any way
supersede or limit any of the obligations or duties that he/she owes to the
Company pursuant to any applicable law.


15. Construction of Agreement.  This Agreement shall be deemed to have been
drafted jointly by the parties, and, in the event of an ambiguity in this
Agreement, this Agreement shall not be construed against either party as a
result of the drafting hereof. All nouns, pronouns, and any variation thereof
shall be deemed to refer the masculine, feminine, neuter, singular, or plural as
the context may require.


16. Prospective Employer. During any applicable Restricted Period, the Executive
shall inform any prospective employer about the existence of this Agreement
before accepting employment.


17. Executive’s Acknowledgments.  The Executive acknowledges and agrees
that he/she has carefully read this entire Agreement and has been given the
opportunity to discuss this Agreement with the Company and, if he/she so
chooses, his/her legal counsel before signing. He/she acknowledges and agrees
that the restrictions set forth in this Agreement are reasonable and necessary
for the reasonable and proper protection of the Company and the Business. 
He/she acknowledges that he/she has been given a copy of this Agreement.  By
signing, the Executive agrees to accept all of the terms and conditions of this
Agreement and he/she understands that the Company is relying upon his/her stated
acceptance of such terms and conditions.


18. Counterparts.  This Agreement may be executed in two (2) original,
facsimile, or electronic counterparts, each of which will be deemed to be an
original, but both of which when taken together shall constitute one and the
same document.  Only one (1) counterpart signed by the party against whom
enforceability is sought must be produced to evidence the existence of this
Agreement.
- 8 -

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the date first written above.


THE COMPANY:


BALDWIN & LYONS, INC.


By: 


Name: 


Title: 




THE EXECUTIVE:



______________________________________


Patrick S. Schmiedt
______________________________________

 

 Date




- 9 -


--------------------------------------------------------------------------------


